            Case 1:16-cv-11620-NMG Document 278 Filed 09/09/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS

    DAVID B. TRACEY, et al.,

                                    Plaintiffs,
    v.                                                            No. 16-cv-11620-NMG

    MASSACHUSETTS INSTITUTE OF
    TECHNOLOGY, et al.,

                                    Defendants.

               PLAINTIFFS’ MOTION FOR LEAVE TO FILE SUPPLEMENTAL
                  EVIDENCE IN SUPPORT OF PLAINTIFFS’ OPPOSITION
                   TO DEFENDANTS’ MOTION IN LIMINE 2 [DOC. 249]

         As detailed in Plaintiffs’ Memorandum in Opposition to Defendants’ Motion in Limine 2

(Doc. 265), the Court should deny Defendants’ Motion in Limine 2 seeking to prevent the

testimony of MIT President Rafael Reif and former chairman John Reed. Plaintiffs request leave

to file new evidence of Reif’s unique knowledge related to this case that came to light after

Plaintiffs filed their opposition. On September 7, 2019, in response to articles in the New Yorker

and other periodicals, Reif issued a “Letter to the MIT Community.”1 In response to revelations

that improper donations were received by MIT, Reif addressed what MIT’s policy for improper

donations would be in the future and “asked MIT’s General Counsel to engage a prominent law


1
  Attached as Exhibit 1, R. Reif, “Letters to the MIT Community: Fact Finding and action on the Media Lab”, Sept.
7, 2019, available at https://president.mit.edu/speeches-writing/fact-finding-and-action-media-lab; see also Rowan
Farrow, How an Élite University Research Center Concealed Its Relationship with Jeffrey Epstein, The New
Yorker, Sept. 6, 2019, available at https://www.newyorker.com/news/news-desk/how-an-elite-university-research-
center-concealed-its-relationship-with-jeffrey-epstein; Deirdre Fernandes, MIT Media Lab chief resigns after new
revelations about ties to Jeffrey Epstein, The Boston Globe, Sept. 7, 2019, available at
https://www.bostonglobe.com/metro/2019/09/07/head-mit-media-lab-resigns-after-revelations-about-center-hiding-
contributions-from-jeffrey-epstein/8wif3HX2fQN10eKbdkuAUP/story.html; Joseph De Avila, MIT Media Lab
Director Resigns Over Epstein Donations, the Wall St. J., Sept. 7, 2019, available at,
https://www.wsj.com/articles/mit-media-lab-director-resigns-over-epstein-donations-
11567898820?mod=searchresults&page=1&pos=1; Tiffany Hsu, et al., Jeffrey Epstein’s Donations Create a Schism
at M.I.T.’s Revered Media Lab, N.Y. Times, Sept. 7, 2019, available at,
https://www.nytimes.com/2019/09/05/business/media/mit-media-lab-jeffrey-epstein-joichi-
ito.html?searchResultPosition=1


                                                        1
          Case 1:16-cv-11620-NMG Document 278 Filed 09/09/19 Page 2 of 4



firm to design and conduct [a thorough and independent investigation]. I [Reif] expect the firm to

conduct this review as swiftly as possible, and to report back to me and to the Executive

Committee of the MIT Corporation, MIT’s governing board.”2 In an earlier letter to the MIT

Community, Reif noted “decisions about gifts are always subject to longstanding Institute

processes and principles” and “despite following the processes that have served MIT well for

many years, . . . we made a mistake of judgment.”3 This new declaration reveals that Reif is

uniquely responsible for the oversight of MIT employees and the investigation, compliance, and

enforcement of conflict of interest policies related to donations. Plaintiffs are seeking to inquire

about whether the policy changes Reif instructed the committee to investigate include donations

to MIT from MIT Supplemental 401k Plan (the “Plan”) vendors paid by employees’ retirement

assets. His failure to initiate the same type of investigation related to Fidelity’s gifts and

donations to MIT, both today and in the past, is something to which only Reif can testify. His

subordinates, Theresa Stone and Israel Ruiz, received gifts from Fidelity,4 instructed their

subordinates to stop all actions related to the Plan’s payment of fees to Fidelity,5 and Ruiz did

not disagree with an email stating that MIT expected large donations after retaining Fidelity as

the Plan’s service provider.6 These and other disturbing engagements with the Plan’s primary

service provider, Fidelity, went uninvestigated and unchecked.




2
  Ex. 1.
3
  R. Reif, “Letters To The MIT Community: Jeffrey Epstein and MIT”, Aug. 23, 2019, available at,
https://president.mit.edu/speeches-writing/jeffrey-epstein-and-mit.
4
  See, e.g., Doc. 225-85 (Fidelity hosted Stone and her husband at Celtics game during NBA finals and noting that
the game outing was a gesture of appreciation from Fidelity and Abigail Johnson for Fidelity’s partnership with MIT
related to the Plan.).
5
  See, e.g., Doc. 252-4 (noting that decisions by the Committee about Fidelity were going to be raised with John
Reed and Rafael Reif after Ruiz had a chance to talk to Abigail Johnson when she was on campus for a Sloan
Visiting Committee meeting); Doc 225-98 (noting Ruiz’s direction to “hold off on the Mercer fee/benchmark study”
related to Fidelity’s fees paid by the Plan).
6
  See, e.g., Doc. 225-77 (email from the Dean of the Sloan School to Ruiz noting that “if we are not switching to
Vanguard or TIAA-CREF, I am going to expect something big and good coming to MIT from the Johnson family.”).

                                                        2
        Case 1:16-cv-11620-NMG Document 278 Filed 09/09/19 Page 3 of 4



    There is good cause for the filing of this supplemental evidence because Reif has very

recently taken a unique, public role overseeing MIT’s donations policies and developing new

policies regarding preventing improper donations. Plaintiffs intend to seek injunctive relief

preventing MIT from hiring vendors for the Plan that are donors (or foundations controlled by

common ownership with the vendor) or accepting donations from existing vendors to the Plan.

September 9, 2019                             /s/ Jerome J. Schlichter
                                              SCHLICHTER BOGARD & DENTON LLP
                                              Jerome J. Schlichter (admitted pro hac vice)
                                              Heather Lea (admitted pro hac vice)
                                              Joel D. Rohlf (admitted pro hac vice)
                                              Scott T. Apking (admitted pro hac vice)
                                              100 South Fourth Street, Suite 1200
                                              St. Louis, MO, 63102
                                              (314) 621-6115
                                              (314) 621-5934 (fax)
                                              jschlichter@uselaws.com
                                              hlea@uselaws.com
                                              jrohlf@uselaws.com
                                              sapking@uselaws.com
                                              Lead Counsel for Plaintiffs

                                              Michael M. Mulder (admitted pro hac vice)
                                              Elena N. Liveris (admitted pro hac vice)
                                              LAW OFFICES OF MICHAEL M. MULDER
                                              1603 Orrington Avenue, Suite 600
                                              Evanston, Illinois 60201
                                              (312) 263-0272
                                              (847) 563-2301 (fax)
                                              mmmulder@mmulderlaw.com
                                              eliveris@mmulderlaw.com
                                              Counsel for Plaintiffs

                                              Stephen Churchill, BBO#564158
                                              FAIR WORK, P.C.
                                              192 South Street, Suite 450
                                              Boston, MA 02111
                                              (617) 607-3260
                                              (617) 488-2261 (fax)
                                              steve@fairworklaw.com
                                              Local Counsel for Plaintiffs



                                                 3
        Case 1:16-cv-11620-NMG Document 278 Filed 09/09/19 Page 4 of 4



                            LOCAL RULE 7.1 CERTIFICATION

       Plaintiffs’ counsel has conferred with Defendants’ counsel in an effort to resolve or
narrow the issues raised in this motion. Defendants stated they oppose this motion.

                                             /s/ Jerome J. Schlichter




                                CERTIFICATE OF SERVICE

     I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants on September 9, 2019.

                                             /s/ Jerome J. Schlichter




                                                4
